Poch, J. This cause coming on to be heard on the Respondent’s stipulation and the Court being fully advised in the premises finds that the documentation attached to the Respondent’s stipulation establishes a prima jade case that the suit for which claim is being made was beyond cleaning, that the cost of replacement was $141.00, and that the State, by failure to post warnings, either on the floor, in the elevator or across the doorway leading in or out of the elevator is guilty of negligence. It is therefore ordered that this Claimant be granted an award in the amount of one hundred forty-one and 00/100 ($141.00) dollars.